Citation Nr: 1317445	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  00-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 29, 2000, for the award of service connection for a lumbar spine disability and a left leg and knee disability.

2.  Entitlement to an effective date earlier than February 11, 2003, for the award of service connection for a psychiatric disability.

3.  Entitlement to an initial disability rating in excess of 20 percent prior to December 1, 2000, and in excess of 40 percent since December 1, 2000, for a lumbar spine disability.

4.  Entitlement to an initial disability rating in excess of 30 percent for a psychiatric disability.

5.  Entitlement to an initial disability rating in excess of 10 percent for a left leg and knee disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.
REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a statement received in November 2010, the Veteran, through his representative, requested a Board hearing via videoconference.  However, in a statement received in January 2011, the Veteran, through his representative, withdrew the request for a Board hearing.  38 C.F.R. § 20.704(e) (2012).

The issue of the propriety of the payment of $172.80 in attorney fees from past-due benefits in connection with claims for service connection for a lumbar spine disability, a left knee disability, a left leg disability, and a psychiatric disability is addressed in a separate decision issued concurrently with this one.  



FINDINGS OF FACT

1.  A December 1975 rating decision denied service connection for back and left knee disabilities.  A January 1976 rating decision denied service connection for a left knee disabilities.  The Veteran was notified of the decisions and of his appellate rights, but did not initiate an appeal of either decision.

2.  VA received the Veteran's application to reopen the previously denied claims for service connection for a lumbar spine disability, a left knee disability, and a left leg disability on February 29, 2000.

3.  VA received the Veteran's original claim for service connection for a psychiatric disability on February 11, 2003.

4.  From the February 29, 2000, the effective date of service connection to November 30, 2000, the Veteran's lumbar spine disability was manifested by no more than moderate limitation of motion of the lumbar spine or lumbosacral strain with muscle spasm on extreme forward bending and loss of unilateral spine motion in standing position.

5.  Since December 1, 2000, the Veteran's lumbar spine disability has been manifested by no more than forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, with flexion limited to no more than 45 degrees.  

6.  Since September 23, 2002, no clinical findings of neurological manifestations attributable to the Veteran's lumbar spine disability have been shown. 

7.  Since the February 29, 2000, effective date of service connection, the Veteran's left leg and knee disability has been manifested by knee flexion limited to no more than 120 degrees and full knee extension.

8.  Since the February 11, 2003, effective date of service connection, the Veteran's psychiatric disability has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, and chronic sleep impairment.  

9.  The Veteran is service-connected for a lumbar spine disability, rated 40 percent; a psychiatric disability, rated at 30 percent; and a left leg and knee disability, rated 10 percent, for a combined rating of 60 percent.

10.  The Veteran's service-connected disabilities, alone, do not preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The December 1975 and January 1976 rating decisions, which denied service connection for back and left knee disabilities, are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012). 

2.  The criteria for an effective date earlier than February 29, 2000, for the award of service connection for a lumbar spine disability, a left knee disability, and a left leg and knee disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2012).

3.  The criteria for an effective date earlier than February 11, 2003, for the award of service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2012).

4.  The criteria for an initial disability rating in excess of 20 percent prior to December 1, 2000, and in excess of 40 percent since December 1, 2000, for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5242, 5243 (2012); § 4.71a, Diagnostic Codes 5292, 5295 (2002 & 2003).

5.  The criteria for an initial rating in excess of 10 percent for a left leg and knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261, 5262 (2012).

6.  The criteria for an initial disability rating in excess of 30 percent for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9434 (2012).

7.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

The Veteran's claims arise from an appeal of the initial rating and effective date following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

Next, VA has a duty to assist the Veteran in the development of the claims.  That duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  

The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed the statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with examinations to determine the nature and severity of his disabilities.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base decisions on the claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria. 

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400(b)(2) (2012). 

The effective date for a grant of service connection based on the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400(q)(1)(ii) (2012). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2012).

The RO assigned an effective date of February 29, 2000, for the award of service connection for a lumbar spine disability, and a left knee and leg disability, and an effective date of February 11, 2003 for the award of service connection for a psychiatric disability.

Although the Veteran perfected an appeal for earlier effective dates for the awards of service connection for his disabilities, he has not put forth any specific argument.

VA received the Veteran's original claims for service connection for back and left knee disabilities on August 25, 1975.  A December 1975 rating decision denied the claims.  A January 1976 rating decision denied service connection for a left knee disability.  The Veteran was notified of the decisions and of his appellate rights, but he did not initiate an appeal of either decision.  Therefore, those decision are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).  Therefore, an effective date of the date of the August 1975 claims is not warranted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

VA received the Veteran's application to reopen the claims for service connection for back and left knee injuries, with a claim for service connection a left leg disability, on February 29, 2000.  A September 2009 rating decision granted service connection for a lumbar spine disability, and a left knee and leg disability, effective February 29, 2000, which the RO found was the date on which VA received the Veteran's original claims.  

The Board notes that the claim regarding the left leg disability turns upon the same factual basis as considered in the prior final rating decision, that the Veteran injured his left knee in service.  In fact, the record shows that the claimed left knee disability was due to the broken left leg.  Thus, new and material evidence was needed to reopen the left knee injury/residuals of a broken left leg claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).

Therefore, the Board finds that February 29, 2000, is the proper effective date for the award of service connection for the lumbar spine, left knee, and left leg disabilities as that is the date VA received the Veteran's application to reopen the claims following a final disallowance.  Although the RO cited the wrong reason for the assignment of the effective date, the assigned date is nevertheless proper based on the date of receipt of the application to reopen.  There is no correspondence received prior to that date, and after the December 1975 and January 1976 rating decisions, that can be construed as an application to reopen.  

VA received the Veteran's original claim for service connection for a psychiatric disability on February 11, 2003.  There is no correspondence received prior to that date that indicates an intent to apply for VA benefits for a psychiatric disability.  Thus, February 11, 2003, is the proper effective date for the award of service connection for a psychiatric disability, as that is the date of the claim for benefits, which was received more than one year following separation from service.

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Accordingly, the Board finds that February 29, 2000, and February 11, 2003, are the appropriate effective dates for the awards of service connection for the disabilities on appeal.  See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the claims must be denied.  
Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  It is appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

A veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the Veteran has disagreed with the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis below is therefore undertaken with consideration of the possibility that different staged ratings may be warranted for different time periods.

When rating a loss of a range of motion, consideration is given to the degree of functional loss caused by pain.  When the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional loss are to be portray in terms of the degree of additional range of motion loss due to pain on use, or other factors limiting function, or during flare-ups.  38 C.F.R. §§ 4.40, 4.45 (2012) DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Lumbar Spine Disability

The Veteran's lumbar spine disability has been assigned an initial 20 percent rating and a 40 percent rating since December 1, 2000 under Diagnostic Code 5243.  38 C.F.R. § 4.71a (2012).

Initially, the Board notes that the Rating Schedule has been revised for rating disabilities of the spine.  67 Fed. Reg. 54,345 (Aug. 22, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Those provisions, which became effective September 23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral disc syndrome (IVDS).  The regulations were further revised, effective from September 26, 2003.  68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the spine are now rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, with Diagnostic Code 5237 as the new diagnostic code for lumbosacral strain.  

Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the Veteran filed his claim prior to September 23, 2002, the Board will consider all three versions of the rating criteria and apply the criteria that are most favorable to the Veteran.  Prior to the effective date of the changes in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000).  

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Prior to September 26, 2003, a 0 percent rating was warranted for lumbosacral strain manifested by slight subjective symptoms only.  A 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent rating was also warranted when only some of those symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Prior to September 23, 2002, post-operative, cured intervertebral disc syndrome (IDS) warranted a 0 percent rating.  A 10 percent rating was warranted for IDS when it was mild.  A 20 percent rating when it was moderate, with recurrent attacks.  A 40 percent rating was warranted for severe IDS, with recurring attacks with intermittent relief.  A 60 percent rating was warranted when the IDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Since that rating code contemplates limitation of motion, a separate rating for limitation of motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998). 

Effective September 23, 2002, the rating criteria for the evaluation of IDS were amended to rate the disability either on the total duration of incapacitating episodes resulting from IDS over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  A 10 percent rating was warranted for IDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for IDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for IDS with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for IDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

That regulation was again slightly revised in September 2003.  Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include 5237 (lumbosacral or cervical strain) and 5243 (IDS).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for IDS (Diagnostic Code 5243) permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2008). 

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, warrants a 20 percent rating.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012). 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012). 

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2012).  

VA medical records show complaints of back pain in March 2000 and note a posterior annular tear at L4-5 with disc herniation and desiccation of the L5-S1 intervertebral disc with posterior annular tear and disc herniation.  In July 2000, the Veteran complained of occasional numbness in the left leg and foot, and was found to have a positive straight leg raising test on the left with 4/5 strength in the left lower extremity but normal reflexes.  In August 2000, there was good strength in the lower extremities with normal reflexes.  In August 2001, straight leg raising was negative, and strength and reflexes were normal, but sensation was increased in the left lower extremity.  In January 2002, the back was not tender; straight leg raising was negative; and strength, sensation, and reflexes were normal.  In May 2002, there was decreased range of motion of the lumbar spine with pain at the ends of extension and flexion, muscle spasms, and numerous tender points that were noted as being possible trigger points.  In April 2004, the Veteran underwent an epidural steroid injection for complaints of low back pain with radiculopathy.  In June 2004, no change in symptoms was noted after the injection.  In September 2004, range of motion of the lumbar spine was full with pain, trigger points were noted, and a diagnosis of severe myofascial pain syndrome was made.  A July 2005 EMG/NCS found bilateral mononeuropathy but no peripheral neuropathy.  In September 2006, range of motion was mildly reduced.  A July 2010 EMG/NCS also found bilateral mononeuropathy but no peripheral neuropathy.  

A March 2001 VA examination report shows complaints of back pain with lifting and left leg numbness and tingling on a regular basis.  Examination showed flexion to 45 degrees, extension to 10 degrees, and lateral flexion to 15 degrees bilaterally.  The lower extremities showed normal reflexes, strength, and sensation.  Straight leg raising was negative.  The examiner provided a diagnosis of history of back injury with possible left leg radicular component and requested an EMG/NCV evaluation of the lower extremities.

A June 2001 VA examination report shows that the Veteran refused to have the EMG/NCV evaluation because the procedure was too painful.  The examiner noted that the Veteran's complaints and physical examination were unchanged from the earlier examination.

A July 2011 VA examination report shows complaints of soreness in different parts of the back with trigger points which the examiner observed was typical for myofascial pain syndrome.  The examiner noted that the Veteran has no flare-ups or incapacitating episodes or any neurological symptoms including radiculopathy.  The examiner also noted that the Veteran's daily activities were limited and he lived a sedate life, but that was due to myofascial pain syndrome and that the Veteran had no limitations due to the lumbar spine.  Examination showed flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  Repetitive testing showed no indication of pain, weakness, or fatigue.  Straight leg raising was negative bilaterally.  There was no indication of lower extremity radiculopathy or sensory deprivation.  There was loss of strength in the quadriceps and hamstring muscles which the examiner essentially attributed to the myofascial pain syndrome.  Deep tendon reflexes were normal bilaterally.

Initially, the Board notes that some of the medical evidence shows that the Veteran has radicular symptoms related to his lumbar spine disability.  However, the Board observes that the probative evidence of record obtained by EMG/NCS, does not show that he has peripheral neuropathy associated with his lumbar spine disability.  The Veteran has also denied having any associated bladder or bowel symptoms.  Thus, the Board finds that he does not have any chronic neurological manifestations due to IDS and thus those criteria are not applicable.

Although the record shows that the Veteran's lumbar spine disability has been rated as 20 percent under Diagnostic Code 5243 for IDS, because the rating was first assigned before that diagnostic code was created, his disability should have been rated under Diagnostic Code 5293.  Moreover, as the Board has found that the Veteran does not have symptoms of IDS, his disability is more appropriated rated under Diagnostic Code 5292 for limitation of motion of the lumbar spine or 5295 for lumbosacral strain.

The evidence from the February 29, 2000, date of service connection to November 30, 2000, shows that the Veteran's lumbar spine disability was manifested by no more than moderate limitation of motion of the lumbar spine or lumbosacral strain with muscle spasm on extreme forward bending and loss of unilateral spine motion in standing position.  Although the Veteran complained of back pain, there is no objective evidence to show that he had greater functional limitations than those described above due to any pain, weakened motion, fatigability, incoordination, or any other factor.  Therefore, the Board finds that a higher rating is not warranted under either Diagnostic Code 5292 or 5295.  There are no other relevant diagnostic codes for consideration.

Since December 1, 2000, the Veteran's lumbar spine disability has been rated 40 percent.  As that is the maximum rating allowed under Diagnostic Code 5292 and 5295, those codes do not provide for a higher rating.  There are no other relevant diagnostic codes then in effect, for consideration.  The evidence does not show that the Veteran had vertebral fracture or intervertebral disc syndrome that met the criteria for a 60 percent rating.  Furthermore, with flexion limited to no more than 45 degrees and no evidence of ankylosis of the entire thoracolumbar spine, a higher rating is not warranted under the current General Rating Formula for Diseases and Injuries of the Spine.

Finally, as already discussed, since September 23, 2002, no clinical findings of neurological manifestations attributable to the Veteran's lumbar spine disability have been objectively shown that could be separately rated or that would support the assignment of any higher or separate rating.  While the Veteran has complained of radiculopathy or peripheral neuropathy, that was not found on objective clinical testing. 

The Board finds that an initial disability rating in excess of 20 percent prior to December 1, 2000, and in excess of 40 percent since December 1, 2000, for a lumbar spine disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Leg and Knee Disability

Service connection was granted for the residuals of a broken left leg, rated 0 percent  under Diagnostic Code 5262.  38 C.F.R. § 4.71a (2012).  Service connection was also granted for joint effusion and tear of the posterior horn of the medial meniscus with chondromalacia of the patella of the left knee, rated 10 percent under Diagnostic Code 5257-5010.  38 C.F.R. § 4.71a (2012).  Those disabilities have been combined into one broader disability and is rated 10 percent under Diagnostic Code 5257-5010.  Thus, the disability is rated on the basis of residuals under Diagnostic Code 5010 for arthritis due to trauma.  38 C.F.R. § 4.27 (2012).  

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating and x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).


Under Diagnostic Code 5260, a 10 percent rating requires limitation of flexion to 45 degrees, a 20 percent rating requires limitation of flexion to 30 degrees, and a 30 percent rating requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

Under Diagnostic Code 5261, a 10 percent rating requires limitation of extension to 10 degrees, a 20 percent rating requires limitation of extension to 15 degrees, a 30 percent rating requires limitation of extension to 20 degrees, a 40 percent rating requires limitation of extension to 30 degrees, and a 50 percent rating requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2012). 

Separate ratings may be assigned based on limitation of flexion and limitation of extension of the same knee under Diagnostic Code 5260 and Diagnostic Code 5261, if separate compensable symptomatology is shown.  VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59990 (2005). 

Separate compensable ratings may be assigned under Diagnostic Code 5257 for other knee impairment or 5258/5259 for cartilage impairment, and Diagnostic Code 5010 or Diagnostic Code 5260 or Diagnostic Code 5261, but only where a compensable level of disability is shown under each diagnostic code.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  

VA medical records show complaints of left knee pain in March 2000 and of locking and giving way in July 2000.  In August 2000, there was normal range of motion of the knee, but the Veteran was diagnosed with a medial meniscus tear.  He underwent arthroscopy in October 2000.  In December 2000, he complained of occasional locking and examination showed range of motion from 0 to 130 degrees.  Subsequent treatment notes dating to August 2012 continue to show complaints of left knee pain but indicate full range of motion of the knee.

A March 2001 VA examination report shows complaints of left knee pain and findings of full extension and 120 degrees of flexion, with no instability.  The examiner recommended an examination in three to four months to provide the Veteran more time to recover from the arthroscopy.

A June 2001 VA examination report shows the Veteran's complaints and physical examination were unchanged from the earlier examination.

A July 2011 VA examination report shows complaints of left knee pain that the examiner observed was in a general way more related to myofascial pain syndrome and lower extremity neuropathy than the knee itself.  The examiner noted that the Veteran initially resisted flexing and extending the knee, which was inconsistent with pain in the knee joint itself, and eventually showed full range of motion with no pain.  Repetitive testing showed no indication of pain, weakness, or fatigue.  There was no laxity of ligaments.  The examiner concluded that the knee joint was not really causing any significant discomfort and the Veteran had no limitations due to the knee.  The examiner also noted that the Veteran did not have any flare-ups and, although he walked in discomfort with a cane, the discomfort and use of the cane were due to the myofascial pain syndrome.  

The Board finds that the objective clinical evidence demonstrates that the Veteran's residuals of a broken left leg have been manifested by knee flexion limited to no more than 120 degrees and full knee extension.  Therefore, even considering the any additional function limitation due to pain, weakened motion, incoordination, fatigability, or other factor, those findings do not support a compensable rating under either Diagnostic Code 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence does not show that the Veteran's symptoms meet the criteria for a 10 percent rating under either code, and his range of motion in both flexion and extension is more than the level for which the diagnostic codes specifically state warrant a 0 percent rating.  Therefore, the Board finds that neither a higher rating nor separate compensable ratings under Diagnostic Code 5260 or 5261 is warranted.

The Board has also considered whether any other applicable rating criteria may warrant the assignment of any higher or separate rating.  However, the Board finds the Veteran's disability is not manifested by symptoms required for higher or separate ratings under other diagnostic codes.  The Board notes that a separate rating based on recurrent subluxation or lateral instability of the knee is not warranted because recurrent subluxation and lateral instability have not been clinically demonstrated.  Accordingly, a separate rating under Diagnostic Code 5257 may not be assigned.  Finally, although the disability is characterized as residuals of a broken leg, there is no evidence that the Veteran's disability is manifest by any malunion or nonunion of the tibia and fibula.  Therefore, a separate or higher rating under Diagnostic Code 5262 is not warranted.  

In conclusion, the Board finds that an initial disability rating in excess of 10 percent for a left leg and knee disability is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim for increase, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability

The Veteran's psychiatric disability, characterized as major depressive disorder with psychosis, has been rated 30 percent under Diagnostic Code 9434, 38 C.F.R. § 4.130 (2012).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2012).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  A GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2012).

VA medical records show complaints of nervousness and irritability in March 2003.  The Veteran reported hearing the voice of his dead grandmother, but noted that it was comforting.  He endorsed symptoms of depressed mood, decreased interest and pleasure in activities, increased weight, insomnia, loss of energy, feelings of guilt, problems concentrating, isolation, anxiety, and auditory hallucinations.  He was appropriately dressed, well-groomed, alert, and oriented to time, place, and person.  There were no motor abnormalities.  Speech was normal.  Affect was stable and appropriate with full range.  Mood was reportedly depressed but the examiner noted that the Veteran appeared euthymic.  There were no suicidal or homicidal ideation or delusions.  Thought process was coherent and logical.  Memory was intact.  Insight was fair.  A GAF of 45 was assigned.  

Subsequent treatment notes essentially mirror the above complaints and findings.  More recently, in May 2012, the Veteran endorsed fewer symptoms, denied any hallucinations, noted being engaged, and was assigned a GAF score of 55.  A July 2012 treatment note essentially mirrors the May 2012 note but shows a GAF score of 60.

An August 2011 VA examination report shows that the examiner indicated that the Veteran's major depressive disorder resulted in occupational and social impairment with reduced reliability and productivity.  However, the examiner commented that the Veteran's psychiatric disorder did not impair occupational functioning and that the occupational impairment was due to the Veteran's physical disabilities.  The Veteran reported symptoms of depressed mood, decreased interest in activities, changes in appetite, poor sleep, low energy, and poor concentration.  He also reported anxiety related to his family situation.  He reported a history of suicidal ideation, but no attempts, and denied current thoughts of suicide.  He endorsed homicidal ideation related to his brother when his brother became aggressive.  The examiner noted that the Veteran's depressive diagnosis was due to the pain and limitations of his service-connected disabilities in addition to his family problems.  The Veteran endorsed symptoms of depressed mood, anxiety, and chronic sleep impairment.

The Board finds that the totality of the evidence shows that the Veteran's psychiatric disorder has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, and chronic sleep impairment.  The Board notes that the Veteran's symptoms fall in the criteria of the current 30 percent rating.  Thus, a higher rating is not warranted.  

There is no objective evidence that the Veteran's disability has not been productive of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  Although the VA examiner indicated that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity, the examiner commented that the Veteran's psychiatric disorder did not impair occupational functioning and that occupational impairment was due to the Veteran's physical disabilities.  Considering the examiner's comment and the symptoms of record, the Board finds that the Veteran's disability does not more nearly approximate the criteria for the next-higher 50 percent rating because occupational and social impairment with reduced reliability and productivity due to the psychiatric disability symptoms.

The Board notes that during the August 2011 examination the Veteran reported a history of suicidal ideation, which is a symptom of a 70 percent rating.  However, the Board notes that the VA medical records show that he consistently denied suicidal ideations and he denied current suicidal thoughts at that examination.  Regardless, he does not have any other symptoms of a 70 percent rating and the record fails to show that he has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Thus, a 70 percent rating is not warranted.

The Board also notes that the Veteran has reported auditory hallucinations, which is a symptom of a 100 percent rating.  However, the Veteran does not have any other symptoms of a 100 percent rating and the record fails to show that he has total occupational and social impairment due to his psychiatric disability.  Thus, a 100 percent rating is not warranted.

In conclusion, the Board finds that an initial disability rating in excess of 30 percent for major depressive disorder with psychosis is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

In reaching the above decisions, the Board has considered the Veteran's statements and the medical evidence in his file.  The Board must also determine whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2012); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the Veteran's service-connected disabilities, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to rate the disabilities, referral for extra-schedular consideration is not warranted.

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).

The Veteran is service-connected for a lumbar spine disability, rated 40 percent; a psychiatric disability, rated 30 percent; and a left leg and knee disability, rated 10 percent.  His combined service-connected disability rating is 60 percent.  As all of his disabilities resulted from common etiology or a single accident, breaking his left leg during service, his disabilities will be considered as one disability.  Thus, he meets the percentage standards of 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.

The record shows that the Veteran has not been employed since 1999.  However, there are conflicting medical opinions on whether his unemployability has been due to service-connected disabilities.

A November 2010 assessment by a private vocational consultant found that the Veteran is unemployable due to his service-connected back and left leg pain syndrome and that the Veteran's depression increased his unemployability.  The opinion was based on a review of the Veteran's claims file and an interview with the Veteran.

An July 2011 VA joints examination report shows that the Veteran has been diagnosed with myofascial type pain syndrome, but irrespective of that the Veteran had no symptoms related to either the lumbar spine or left knee disorder.  The examiner concluded that the Veteran was capable of sedate and active employment in the context of his lumbar spine and left knee disabilities.

An August 2011 VA mental disorders examination report shows that the Veteran's psychiatric disorder did not impair occupational functioning and that occupational impairment was due to the Veteran's physical disabilities.  The examiner stated that the Veteran's depressive symptoms did not render him unable to secure and maintain substantially gainful employment.  Rather, the Veteran's physical health problems interfered with employment.

An October 2012 opinion from a private physician found that the Veteran was unemployable due to his service-connected back and left leg disabilities.  The physician asserted that the Veteran had pain related to his service-connected back and left leg disabilities apart from his myofascial pain syndrome.  That opinion was based on a review of the Veteran's claims file.

The Board notes that there is medical evidence both in favor of and against the claim.  However, the Board finds that the medical evidence against the claim is more probative.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  

The November 2010 private vocational consultant's referred to the Veteran's service-connected back and left leg pain syndrome, and thus appears to have included the nonservice-connected myofascial pain syndrome in considering service-connected disabilities.  However, service connection is not in effect for myofascial pain syndrome.  Therefore, that opinion is of reduced probative value because it considered both service-connected and nonservice-connected disabilities in finding the Veteran unemployable.

The October 2012 private physician's opinion was based only on a review of the claims file and not on examination of the Veteran.  Therefore, the Board finds that opinion is also of reduced probative value, especially as to the comments regarding myofascial pain syndrome, compared to the VA examinations which examined the Veteran.  

The July 2011 VA examiner's opinion is based on a review of the claims file and examination of the Veteran, which showed no symptoms related to either the lumbar spine or left knee disability to support the assertion that the Veteran's pain was due to the myofascial pain syndrome.  The August 2011 VA examiner's opinion was also based on both examination of the Veteran and his claims file.  Although that examiner stated that the Veteran's physical health problems interfered with employment, the examiner did not opine that they rendered him unable to secure and maintain substantially gainful employment.  Thus, the most persuasive evidence is the July 2011 examination which found that the Veteran was capable of sedate and active employment, while the August 2011 mental disorders examination found that the psychiatric disability did not impair occupational functioning.

In conclusion, the Board finds that the most probative medical evidence shows that the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An effective date earlier than February 29, 2000, for the award of service connection for a lumbar spine disability, a left knee disability, and a left leg disability is denied.

An effective date earlier than February 11, 2003 for the award of service connection for a psychiatric disability is denied.

An initial disability rating in excess of 20 percent prior to December 1, 2000, and in excess of 40 percent since December 1, 2000, for a lumbar spine disability is denied.

An initial disability rating in excess of 10 percent for a left leg and knee disability is denied.

An initial disability rating in excess of 30 percent for major depressive disorder with psychosis is denied.

A TDIU is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


